 Case 6:20-cv-06156-TLB Document 17             Filed 03/16/21 Page 1 of 3 PageID #: 40




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              HOT SPRINGS DIVISION


 RICHARD ALBERT GRISHAN                                                      PLAINTIFF

 V.                              CASE NO: 6:20-CV-06156

 JOE JONES, et. al.                                                      DEFENDANTS


                                         ORDER

       Plaintiff proceeds in this matter pro se and in forma pauperis (“IFP”) pursuant to

42 U.S.C. § 1983. Currently before the Court is Plaintiff’s failure to obey a Court Order

and failure to prosecute this case.

                                      I. BACKGROUND

       On December 15, 2020, Lloyd C. Jensen, Jr., then an inmate of the Garland

County Detention Center (“GCDC”), filed a Complaint on behalf of himself and 19 other

GCDC inmates. (Case No. 6:20-cv-06147, Doc. 1). Plaintiff Richard Albert Grishan is

one of those inmates. Id.

       The Prison Litigation Reform Act requires each prisoner who brings a civil action

to submit a separate complaint and a separate application to proceed IFP. See, e.g.,

Hubbard v. Haley, 262 F.3d 1194 (11th Cir. 2001).            Accordingly, the case was

provisionally filed, and separate cases were opened for each named inmate. (Doc. 2).

       On February 9, 2021, the Court entered an Order directing Plaintiff to file a Second

Amended Complaint on the court-approved form by March 2, 2021. (Doc. 15). In that

Order, Plaintiff was advised that failure to submit his Second Amended Complaint by the

deadline would result in the dismissal of his case. Id. To date, Plaintiff has failed to



                                            1
 Case 6:20-cv-06156-TLB Document 17              Filed 03/16/21 Page 2 of 3 PageID #: 41




submit his Second Amended Complaint and has failed to otherwise communicate with

the Court.

                                  II. LEGAL STANDARD

       Although pro se pleadings are to be construed liberally, a pro se litigant is not

excused from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d

526, 528 (8th Cir. 1984). The local rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the
       Clerk and the other parties to the proceedings of any change in his or her
       address, to monitor the progress of the case, and to prosecute or defend
       the action diligently. . . . If any communication from the Court to a pro se
       plaintiff is not responded to within thirty (30) days, the case may be
       dismissed without prejudice. Any party proceeding pro se shall be expected
       to be familiar with and follow the Federal Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate

dismissal of a case on the grounds that the plaintiff failed to prosecute or failed to comply

with orders of the court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626,

630-31 (1962) (stating that the district court possesses the power to dismiss sua sponte

under Rule 41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an

action based on “the plaintiff’s failure to comply with any court order.” Brown v. Frey, 806

F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

                                     III. DISCUSSION

       Plaintiff has failed to obey a Court Order. Plaintiff has failed to prosecute this

matter. Accordingly, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule

5.5(c)(2), Plaintiff’s Complaint should be dismissed without prejudice for failure to comply

with the Court’s Local Rules and Orders and failure to prosecute this case.



                                             2
 Case 6:20-cv-06156-TLB Document 17       Filed 03/16/21 Page 3 of 3 PageID #: 42




                              IV. CONCLUSION

     For these reasons, IT IS ORDERED that Plaintiff’s claims are DISMISSED

WITHOUT PREJUDICE.

     IT IS SO ORDERED this 16th day of March 2021.



                                            /s/ Timothy L. Brooks______________
                                            TIMOTHY L. BROOKS
                                            UNITED STATES DISTRICT JUDGE




                                      3
